 1   Michael Chen, Esq. SBN 17967
     John D. Yohe, Esq. SBN 021636
 2
     Deborah Boyd, Esq. SBN 034164
 3   Ilene Dell'Acqua, Esq. SBN 036596
     McCARTHY & HOLTHUS, LLP
 4   8502 E. Via De Ventura, Suite 200
 5   Scottsdale, AZ 85258
     Phone (480) 302-4250
 6   Fax (480) 302-4101
     bknotice@mccarthyholthus.com
 7
 8   Attorneys for Bank of America,N.A.

 9
                              UNITED STATES BANKRUPTCY COURT
10
                                     DISTRICT OF ARIZONA
11
                                          PHOENIX DIVISION
12
     In re:                                    )     Case No. 2:20-bk-09125-MCW
13
                                               )
14   Lawrence Edward Rasnake and Christopher)        Chapter 13
     John Dobbs,                               )
15                                             )
16                     Debtors.                )     NOTICE OF FILING MOTION TO
                                               )     APPROVE LOAN MODIFICATION
17                                             )     AGREEMENT
     Bank of America,N.A.,                     )
18
                                               )
19                     Movant,                 )
                                               )     Re: Real Property Located at
20     v.                                      )        1301 E Coolidge St
21                                             )        Phoenix, AZ 85014
     Lawrence Edward Rasnake and Christopher   )
22   John Dobbs, Debtors; and Edward J. Maney, )
     Chapter 13 Trustee,                       )
23                                             )
24                     Respondents.            )
                                               )
25                                             )
                                               )
26
                                               )
27                                             )
                                               )
28                                             )
29


                                                 1
     File No. AZ-20-163017                                                  Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                Notice of Filing Motion to Approve Loan Mod.
     Case 2:20-bk-09125-MCW       Doc 39 Filed 08/11/21 Entered 08/11/21 13:27:44                  Desc
                                  Main Document    Page 1 of 4
 1            NOTICE IS GIVEN that the above Movant has filed a Motion to Approve Loan
 2   Modification Agreement (“Motion”), the details of which are as follows:
 3            Movant has requested the Court approve the loan modification on a lien encumbering real
 4   property commonly described as: 1301 E Coolidge St, Phoenix, AZ 85014.
 5            FURTHER NOTICE IS GIVEN that pursuant to Local Bankruptcy Rule 9013-1(k), if
 6   no written objection is filed with the Court and a copy served on Movant’s Counsel whose
 7   address is:
                              John D. Yohe, Esq.
 8                            McCARTHY & HOLTHUS, LLP
 9                            8502 E. Via De Ventura, Suite 200
                              Scottsdale, AZ 85258
10
11            WITHIN TWENTY-ONE (21) DAYS of service of the Motion, Movant’s Motion to
12   Approve Loan Modification Agreement may be granted without further hearing. Movant's
13   proposed form of Order is attached hereto.
14
                                                        Respectfully submitted,
15
     DATED: 8/11/2021
16                                                      McCARTHY & HOLTHUS, LLP
17
18                                                By:       /s/ John D. Yohe
                                                            John D. Yohe, Esq.
19                                                          Attorneys for Movant
20
21
22
23
24
25
26
27
28
29


                                                        2
     File No. AZ-20-163017                                                         Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                       Notice of Filing Motion to Approve Loan Mod.
     Case 2:20-bk-09125-MCW           Doc 39 Filed 08/11/21 Entered 08/11/21 13:27:44                     Desc
                                      Main Document    Page 2 of 4
 1            On 8/11/2021, I served the foregoing NOTICE OF FILING MOTION TO APPROVE
 2   LOAN MODIFICATION AGREEMENT on the following individuals by electronic means
 3   through the Court’s ECF program:
 4
     DEBTORS' COUNSEL
 5   Thomas Adams Mcavity
 6   documents@phxfreshstart.com

 7            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
 8                                                                  /s/ Brenda Blanco-Ortiz
 9                                                                  Brenda Blanco-Ortiz

10
              On 8/11/2021, I served the foregoing NOTICE OF FILING MOTION TO APPROVE
11
     LOAN MODIFICATION AGREEMENT on the following individuals by depositing true
12
     copies thereof in the United States mail at San Diego, California, enclosed in a sealed envelope,
13
     with postage paid, addressed as follows:
14
15   DEBTORS
     Lawrence Edward Rasnake, 1301 E. Coolidge Street, Phoenix, AZ 85014
16
     Christopher John Dobbs, 1301 E. Coolidge Street, Phoenix, AZ 85014
17
18   DEBTORS' COUNSEL
     Thomas Adams Mcavity, Phoenix Fresh Start Bankruptcy Attorneys, 4131 Main Street, Skokie,
19   IL 60076
20
     TRUSTEE
21   Edward J. Maney, 101 N. First Ave., Suite 1775, Phoenix, AZ 85003
22   U.S. TRUSTEE
23   230 North First Avenue, Suite 204, Phoenix, AZ 85003-1706

24   SPECIAL NOTICE(S)
     Tiffany & Bosco, 2525 E. Camelback Rd., Phoenix, AZ 85016
25
26   Synchrony Bank, Attn: Managing Agent, c/o PRA Receivables Management, LLC, PO Box
     41021, Norfolk, VA 23541
27
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
28   is true and correct.
29                                                                  /s/ Hue Banh
                                                                    Hue Banh

                                                           3
     File No. AZ-20-163017                                                             Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                          Notice of Filing Motion to Approve Loan Mod.
     Case 2:20-bk-09125-MCW             Doc 39 Filed 08/11/21 Entered 08/11/21 13:27:44                       Desc
                                        Main Document    Page 3 of 4
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                           4
     File No. AZ-20-163017                                         Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                       Notice of Filing Motion to Approve Loan Mod.
     Case 2:20-bk-09125-MCW   Doc 39 Filed 08/11/21 Entered 08/11/21 13:27:44             Desc
                              Main Document    Page 4 of 4
